OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this court on February 28, 1974. He was convicted in the United States District Court for the Western District of New York on March 3, 1986, for the crimes of conspiracy (18 USC § 371) to *274commit fraud against the United States by obstructing and defeating the lawful functions of the IRS, in violation of 26 USC § 7206 and aiding and procuring and advising the preparation and presentation to the IRS of tax return forms for taxpayers which were false in violation of 26 USC § 7206 (2).
On April 3, 1986, this court found that respondent had been convicted of “serious crimes” within the meaning of Judiciary Law §90 (4) (d) and, pursuant to Judiciary Law §90 (4) (f), temporarily suspended respondent from practice and directed him to show cause why a final order of censure, suspension or disbarment should not be entered (119 AD2d 1012). On December 19, 1986, respondent appeared before this court and requested a hearing in mitigation. A hearing was subsequently held before a Referee and we have reviewed the Referee’s report.
Under New York law, respondent’s conduct could have resulted in a conviction for conspiracy in the fifth degree, a class A misdemeanor (Penal Law § 105.05) and criminal facilitation in the fourth degree, also a class A misdemeanor. Accordingly, we find respondent guilty of serious professional misconduct.
We conclude that respondent should be suspended from the practice of law for a period of two years, effective as of April 3,1986, and until further order of the court.
Dillon, P. J., Boomer, Pine, Balio and Lawton, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (g).